DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,892,441. Although the claims at issue are not identical, they are not patentably distinct from each other because a bracket is an obvious part of a display panel.
Regarding claim 1, the patent claims a display device comprising: 
a display panel which comprises a first side extending in a first direction, a second side extending in a second direction intersecting the first direction, a third side opposite to the first side, and fourth side opposite to the second side (column 15, lines 7-8 wherein the four directions are inherent to the display panel because it has dimensions); 
a window which is disposed on the display panel and comprises a first area overlapping the display panel and a second area protruding outward from the display panel (column 15, lines 9-12); and 
a waterproof tape disposed between the window and the bracket (column 15, lines 16-21) wherein the waterproof tape comprises (claim 2): 
a first waterproof portion disposed along the first side of the display panel,	a second waterproof portion disposed along the second side of the display panel, 
a third waterproof portion disposed along the third side of the display panel, and 
a fourth waterproof portion disposed along the fourth side of the display panel, and 
wherein the first waterproof portion overlaps the display panel, and the second waterproof portion overlaps the second area of the window.
Though the patent fails to claim a bracket disposed under the display panel it would have been obvious to one of ordinary skill in the art at the time of the invention to use a bracket in the invention of the patent because a bracket is conventionally known and used in the art top support the display panel. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 2, the patent claims a first waterproof resin disposed in a space between the first waterproof portion and the second waterproof portion (column 15, lines 19-21). 
As to claim 3, the patent claims the first waterproof resin overlaps the second area of the window (claims 4 & 12) . 
In re claim 4, the patent claims the third waterproof portion overlaps the display panel, and wherein the fourth waterproof portion overlaps the second area of the window (column 15, lines 30-32).
Concerning claim 5, the patent claims a first waterproof resin disposed in a space between the first waterproof portion and the second waterproof portion; and a second waterproof resin disposed in a space between the third waterproof portion and the second waterproof portion (column 15, lines 19-21).
Pertaining to claim 6, though the patent fails to claim the first waterproof resin and the second waterproof resin overlap the second area of the window, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this structure in the invention of the patent because it is conventionally known and used in the art to form a tight seal.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In claim 7, though the patent fails to claim the first waterproof portion is disposed between the display panel and the bracket, and wherein the second waterproof portion does not overlap the display panel, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this structure in the invention of the patent because it is conventionally known and used in the art to form a tight seal.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
 Regarding claim 8, though the patent fails to claim a flexible circuit board disposed at the second side of the display panel, wherein the second waterproof tape does not overlap the flexible circuit board, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this structure in the invention of the patent because it is conventionally known and used in the art use a flexible circuit board and locate the waterproof portion to form a tight seal.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
With respect to claim 9, the patent claims an under-panel sheet disposed between the display panel and the bracket (column 15, lines 12-13), wherein the first waterproof portion and the third waterproof portion are disposed between the under-panel sheet and the bracket, and wherein the second waterproof portion and the fourth waterproof portion do not overlap the under-panel sheet (claim 2).
As to claim 10, though the patent fails to claim the first waterproof portion and the third waterproof portion directly contact the under-panel sheet and the bracket, and wherein the second waterproof portion and the fourth waterproof portion directly contact the bracket and the window, it would have been obvious to one of ordinary skill in the art at the time of the invention to use this structure in the invention of the patent  because it is conventionally known in the art to form a tight seal. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
In re claim 11, the patent (claim 6) claims the under-panel sheet comprises a buffer member and a strength reinforcing member.
Concerning claim 12, the patent (claim 7) claims the strength reinforcing member comprises polyimide (PI).
Pertaining to claim 13, the patent (column 15, lines 17-21 & claim 2) claims the fourth waterproof portion is extended from the first waterproof portion in the second direction, and wherein the third waterproof portion is extended from the fourth waterproof portion in the first direction.
In claim 14, the patent (claim 2) claims a length of the first side of the display panel in the first direction is longer than a length of the second side of the display panel in the second direction.

Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	9/23/22